Case 19-40067-e|m11 Doc 61 Filed 01/18/19 Entered 01/18/19 10:00:23 Page 1 of 1

United States Bankruptcy Court
Northern District of Texas

In re Sovrano, LLC Case No. 19-40067-e|m11

 

Debtor(s) Chapter 1 1

 

LIST OF EQUITY SECURITY HOLDERS

Following is the list of the Debtor“s equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter ll Case

 

Name and last known address or place of Security Class Number of Securities Kind of Interest
business of holder

 

Kyle C. Mann 20% Member
PO Box 470099
Fort Worth, TX 76147

Robert J. Phi|lips Jr. 80% Member
PO Box 470099
Fort Worth, TX 76147

DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSH]P

I, the Vice Chairman of the corporation named as the debtor in this case, declare under penalty of perjury that I
have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and
belief.

Date l (H° ha Signature %¢-v~

Kyle C. Mann

 

 

Penaltyfor making a false stalemem of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
18 U.S.C. §§ 152 and 357|.

Sheet l of l in List of Equity Security Holders
Software Copyrigh! (c) 1996-2018 Best Case. LLC -www.bestcase.oom Best Case Bankruptcy

